William B. Brown, J.,
dissenting. The majority’s primary argument in support of paragraph one of its syllabus4 is essentially as follows: (1) Denison University v. Bd. of Tax Appeals (1965), 2 Ohio St. 2d 17, paragraph three of the syllabus, and its progeny authoritatively construe Section 2, Article XII of the Ohio Constitution, to permit the General Assembly to grant a partial tax exemption for “homesteads”;5 (2) the tax relieving mechanism of R. C. 323.152(B) is constitutionally equivalent to a “partial exemption”;6 (3) therefore, “R. C. 323.152(B) is a valid exercise of the General Assembly’s power to tax real property* * *.”
The majority’s secondary argument in support of paragraph one of its syllabus is essentially as follows: (1) the *33Park Investment cases authoritatively construe other provisions of Section 2, Article XII, to require only “uniformity in valuation of real property, and uniformity in the percentage of fair market value which constitutes assessed value”; (2) R. C. 323.152(B) discriminates in favor of homesteads without contravening either of these requirements;7 (3) therefore, R. C. 323.152(B) is consistent with the Park Investment cases.
I.
Irrespective of whether R. C. 323.152(B) is consistent with the Park Investment cases (see part II, infra), if the majority chooses to support R. C. 323.152(B) based on Denison and its progeny, it must necessarily overrule the Park Investment cases. Undeniably, the Park Investment cases require uniformity in the percentage of value constituting the base of the real property tax. On the other hand, Denison and its progeny provide that the General Assembly is competent to grant partial tax exemptions limited only by Article I of the Ohio Constitution. Since a partial tax exemption is a euphemism for reducing the percentage of value constituting the base of the real property tax, Denison and the Park Investment cases are inconsistent as applied to homesteads. Because of this inconsistency, rather than emasculating them, the majority should either acknowledge the Park Investment cases as an exception to Denison or overrule them.8 In short, if the Park Investment cases are still good law, they herein warrant our exclusive attention.
*34II.
Taxation of real property by uniform rule requires three sub-rules: (1) uniformity in valuation, (2) uniformity in percentage of value constituting the base of the tax, and (3) uniformity in tax rate applied to that base. The holdings and language of the Park Investment cases concerned exclusively sub-rules (1) and (2) simply because the situations presented therein did not warrant broader holdings or more embracing language. Thus, their lack of specific reference to uniformity in tax rate, i.e., sub-rule (3), is demonstrative of judicial self-restraint and not evidence of this court’s earlier desire to fashion a Section 2, Article XII distinction between the property tax rate, i.e., sub-rule (3), and the property tax base, i.e., sub-rules (1) and (2). The constitutional mandate is that real property be “taxed by uniform rule according to value.” Plainly, by its terms and as interpreted in the Park Investment cases, this mandate focuses on the bottom line and not on the above implementing sub-rules. We should rule that because this mandate as interpreted in the Park Investment cases is herein controlling, a constitutional amendment and not mere legislation is necessary to sustain a real property tax preference for homesteads.9
Herbert and P. Brown, JJ., concur in the foregoing dissenting opinion.

 Because R. C. 323.152(B) does not disadvantage a (constitutionally) “suspect” class or burden a (constitutionally) “fundamental” interest, and because R. C. 323.152(B) is not “irrational,” it is not violative of either federal equal protection, or the Equal Protection Clause of the Ohio Constitution. Therefore, I agree with paragraph two of the syllabus.


 The majority states:
“Applying these principles [i.e., oí Denison and its progeny] to the instant cause, it may be reasonably concluded that the General Assembly could have granted a partial tax exemption to homesteads in the additional amount of two and one-half percent of the real estate taxes otherwise calculated and payable on property falling within that class.”


 The majority states:
“We do not believe that the constitutionality of this legislation should hinge upon whether the General Assembly invoked a particular terminology in enacting it. We attach no mystical significance to the term ‘exemption,’ especially when used in a statute where the same result in a specific instance may be reached by utilizing other terminology such as ‘rollback’ or ‘reduction.’ In this context, any distinction is constitutionally insignificant.”


 The majority states:
“ * * * [N] one of the Park Investment cases or their progeny [specifically] discussed the issue of the constitutional authority of the General Assembly to provide for a lower tax for certain types of real estate by way of exemption or, as in this instance, partial exemption, of real estate taxes.”


 This inconsistency between Denison and the Park Investment cases as applied to real properties such as homesteads perhaps could have been considered by us in Dayton v. Cloud (1972), 30 Ohio St. 2d 295 (discussed by the majority). However, since it was not considered, i.e., since the Park Investment cases were not therein considered, Dayton v. Cloud would be of no precedential value to the majority even if the majority were inclined to resolve this inconsistency. See paragraph one of the syllabus in State, ex rel. Gordon, v. Rhodes (1952), 158 Ohio St. 129: “A reported decision, although in a case where the question might have been raised, is entitled to no consideration whatever as settling, by judicial determination, a question not passed upon or raised at the time of the adjudication.”


 My argument that the Park Investment cases are herein controlling necessarily implies that paragraph three of the syllabus in Denison (General Assembly’s tax exempting power limited only by Article I of the Ohio Constitution) must be qualified for the reason that it overstates the General Assembly’s tax exempting power. Such a qualification would pose little difficulty since our decisions in Denison and its progeny, •with the exception perhaps of our decision in Dayton v. Cloud, but, see, fn. 8, supra, could be based upon the explicit exceptions described in Section 2 of Article XII. Even if these decisions could not be based on these exceptions, I would still qualify paragraph three of the syllabus in Denison, since such a qualification is required to avoid a nullification of the Park Investment cases.